June 30, 2011 Submitted on EDGAR under "CORRESP " Mr. Larry Spirgel Assistant Director Division of Corporation Finance Securities and Exchange Commission treet, NE Washington, DC 20549 Subject: Barrett Business Services, Inc. Form 10-K for the fiscal year ended December 31, 2010 Filed April 1, 2011 File No. 0-21886 Dear Mr. Spirgel: We are in receipt of your letter addressed to James Miller and dated June30, 2011, regarding the subject filing. As Mr.Miller advised Katherine Jacobson by telephone earlier today, he will be on vacation until the end of next week. Accordingly, we request an extension to provide our written responses (filed on EDGAR) until July29, 2011. Very truly yours, Brooks English Controller
